Case 2:19-cv-03895-DSF-MRW Document 204 Filed 08/13/20 Page 1 of 1 Page ID #:3696

                                                                           JS-6



                     UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA



      DONAT RICKETTS,
            Plaintiff,                     CV 19-3895 DSF (MRWx)

                      v.
                                           JUDGMENT
      CBS CORPORATIONS, et al.
            Defendants.




         The Court having granted in part a motion for judgment on the
      pleadings (JOP Order) and conditionally granted Plaintiff’s request for
      voluntary dismissal,

         IT IS ORDERED AND ADJUDGED that Plaintiff take nothing, that
      the Second, Third, Fourth, and Sixth Causes of Action are dismissed
      with prejudice, that the First, Fifth, and Seventh Causes of Action are
      dismissed without prejudice, except to the extent that they are
      preempted by the Copyright Act and are based on the same copyrights
      addressed by the JOP Order, and that Defendant recover costs of suit
      pursuant to a bill of costs filed in accordance with 28 U.S.C. § 1920.

         IT IS SO ORDERED.



      Date: August 13, 2020                ___________________________
                                           Dale S. Fischer
                                           United States District Judge
